

First Street Hospital, L.P.
Management Agreement
 
THE MANAGEMENT AGREEMENT (the "Agreement") is executed and delivered this  ___
day of ___ 2006 by First Surgical Partners, L.L.C. (the "General Partner") and
First Street Hospital, L.P (the "Company").
 
WHEREAS, the Company owns a general acute care hospital in Bellaire, Texas (the
"Hospital");
 
WHEREAS, the General Partner is the general partner of the Company; and
 
WHEREAS, the Company desires to retain the services of the General Partner to
assist the Company in managing, and conducting the day-to-day business and
services of the Hospital, and the General Partner desires to provide such
services, upon the terms and conditions set forth herein;
 
NOW THEREFORE, in consideration of the foregoing and mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
 
 
1.
DEFINITIONS

 

 
1.1
Certain Defined Terms — As used in this Agreement, the following terms shall
have the following meaning unless otherwise provided.

 
"Management Period" — The Term of this Agreement which is the period commencing
on the date this Agreement is executed and ending as set forth hereafter in
Section 2.
 
"Company" — First Street Hospital, L.P.
 
"General Partner" — First Surgical Partners, L.L.C.
 
"Hospital" — The general acute care hospital located at 4801 Bissonnet,
Bellaire, Texas.
 
"Physician Investors" — Those Physicians that are limited partners in the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.1
Appointment

 
The Company hereby appoints the General Partner, and the General Partner hereby
accepts such appointment, to act as the exclusive manager of the Hospital during
the Management Period pursuant to the provisions hereof and to carry out and
implement the desires and directions of the Company with respect to thereto.
While it is the intent of this Agreement to vest in the managing partner the
authority for all ordinary "day-to-day" management decisions (the "Day-toDay"
Services), and not withstanding anything to the contrary elsewhere in this
Agreement, the Company reserves the right to make final policy decisions that
the Company feels will impact the overall performance of the Hospital or the
financial value of the Hospital. The Company and General partner agree that they
will act in good faith regarding the management of the Hospital and the Company
will endeavor to assist the General Partner's management, as needed, with
effective and efficient management of the Hospital.
 
During the Management Period, the General Partner shall devote appropriate time,
attention, efforts, abilities and energy to the business of the Hospital for
profit, benefit and advantage of the Company. The General Partner agrees to
perform its duties hereunder faithfully and loyally and to the best of his
abilities, and shall use commercially reasonable efforts to promote the business
of the Hospital, preserve the business and organization of the Hospital, manage
the employees of the Hospital, preserve the business relations of the Hospital
with suppliers, distributors, patients and others and to otherwise perform the
Day-toDay Services of the Hospital. The General Partner agrees that he will not
knowingly commit any act that might be reasonable be expected to injure the
business of the Hospital or partners of the Company.
 
 
2.2
Appointment as Attorney-in-Fact.

 
The Company appoints the General Partner its attorney-in-fact with full power on
its behalf and in its name, or in the name of the Hospital, (a) to enter into
contracts relating to the operation of the Hospital, (b) to procure licenses,
permits and other approvals relating to the operation of the Hospital, and (c)
to take any and all other actions necessary, appropriate or useful to the
General Partner in connection with the services provided pursuant to this
Agreement.
 
 
2.3
Authority and Control.

 
The General Partner acknowledges that ultimate control of the business and
operations of the Hospital shall remain with Company, and that Company, by
entering into this Agreement, is not relinquishing any of the powers, duties and
responsibilities vested in it by law.


 
2

--------------------------------------------------------------------------------

 
 
 
2.4
Patient Referrals.

 
It is not a purpose expressed or implied of this Agreement to induce or
encourage the referral of patients or the payment directly or indirectly of any
remuneration to Company in violation of applicable laws, rules or regulations.
The parties agree that the Management Fee set forth herein was arrived at
through arms-length negotiations and reflects to their knowledge the fair market
value of General Partner's services hereunder.
 
 
2.5
No Sharing of Professional Fees.

 
Payment of the fees specified herein is not intended to be and shall not be
interpreted or construed as permitting General Partner to share in Company's or
Physician Investor's fees for medical services or any other services, but is
acknowledged as the parties' negotiated agreement as to the reasonable fair
market value of the services provided by General Manager pursuant to this
Agreement.
 
 
2.6
Term

 
This Agreement shall continue in force and effect for an initial period from the
date hereof until five (5) (ten) years, and shall automatically renew for one
additional two (2) year perio on the 5th anniversary, unless otherwise
terminated earlier in writing by either party pursuant to the terms hereof, or
until termination by mutual consent of both the General Partner and the Company
as hereinafter set forth.
 
 
2.7
Termination

 
Notwithstanding anything to the contrary in the provisions of the foregoing
Section 2.6, early termination of this agreement may occur only pursuant the
following provisions:
 
 
2.7.1
Automatic Termination

 
This Agreement shall automatically terminate if either party shall file or have
filed against it a petition in bankruptcy or any petition seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or relief under the present or any future federal bankruptcy act or any similar
present or future applicable federal, state or other statute or law, or seeking
or consenting to acquiescing in the appointment of any trustee, receiver, or
liquidation of all or any substantial part of its properties and such filing
remains unresolved or is not dismissed within ninety (90) days.


 
3

--------------------------------------------------------------------------------

 


 
2.7.2
Termination by Regulatory Change

 
If there shall be a change in laws, regulations or general instructions, the
adoption of new legislation, or a change in any third party reimbursement
system, any of which materially affects the manner in which either party may
perform or be compensated for its services under this Agreement, the parties
shall immediately propose a new service arrangement or basis for compensation
for the services furnished pursuant to this Agreement. If such notice of new
service arrangement or basis for compensation is given, and if the Company and
the General Partner are unable within thirty (30) days thereafter to agree upon
a new service arrangement or basis for compensation, either party may terminate
this Agreement by providing the other party with written notice at least thirty
(30) days prior to the specified termination date.
 
 
2.7.3
Termination for Cause

 
This Agreement may be terminated immediately by either party if either the
General Partner, the Company or the Physicians Investors do any of the
following: (a) commit a material breach of fiduciary duty, fraud,
misappropriation or embezzlement involving the Company's property or assets; (b)
commit an intentional wrongful act which materially impairs the goodwill or
business of the Company or causes material damage to the Company's property,
goodwill or business; (c) commits a criminal act; or (d) acts with gross
negligence; or (e) if the General Partner or the Company are excluded or
suspended from participation in the Medicare and/or Medicaid program. With
respect to the Physician Investors, any criminal acts or gross negligence
referenced in (c) and (d) above, must materially impair the goodwill or business
of the Company or cause damage to the Company or cause damage to the Company's
property assets.
 
 
2.7.4
Effects of Termination.

 
Upon termination of this Agreement, as hereinabove provided, neither party shall
have any further obligations under this Agreement except for (i) obligations
accruing prior to the date of termination, including, without limitation,
payment of the Management Fee and all reasonable direct expenses relating to
services provided prior to the termination of this Agreement, and (ii)
obligations, promises, or covenants set forth in this Agreement that are
expressly made to extend beyond the Term, including, without limitation,
indemnity and confidentiality provisions, which provisions shall survive the
expiration or termination of this Agreement. In addition, upon termination or
expiration of this Agreement, each party shall immediately deliver, or cause its
employees or agents to deliver, in good condition, all property in its
possession which belongs to the other party, ordinary wear and tear and damage
by any cause beyond the reasonable control of either party excepted.
 
 
4

--------------------------------------------------------------------------------

 
 
3.
ORGANIZATIONAL AND DEVELOPMENTAL SERVICES

 
 
3.1
General Services

 
The General Partner shall render all services, direction advice, supervision and
assistance necessary to assure the Hospital adequately performs its ordinary and
usual Day-to-Day Services. These Day-to-Day Services include, but are not
limited to, acting as general agent on behalf of the Company during the
Hospital' development and organization, and those services specifically
enumerated in this Section 1
 
It is specifically agreed that purposes of this Agreement and the General
Partner duties and activities hereunder, to the extent that the General Partner,
in the performance of his duties hereunder, needs to provide to the Company or
the Hospital any goods, property, equipment or services of third parties then
the same shall be provided on an arm's length basis at fair market value
thereof.
 
 
3.2
Permits and Licenses

 
The General Partner shall apply for and maintain in full force and affect all
necessary licenses and permits required in connection with the operation of the
Hospital. All such licenses and permits shall be issued in the name of the
Company. The Company shall pay the actual fees or expenses of any permits and
licenses.
 
 
3.3
Other Services

 
The General Partner may retain legal counsel and other professional services on
behalf of the Company as reasonably necessary for the proper organization and
management of the Company. Any expenses of such third parties related to such
services shall be paid by the Company.
 
4.
MANAGEMENT SERVICES

 
 
4.1
General

 
Throughout the Management period, the General Partner shall, in accordance with
Section 3.1 hereof, render all services associated with the day-to-day operation
of the Hospital, including, but not limited to, the services described in this
Section 4.


 
5

--------------------------------------------------------------------------------

 
 

 
4.2
Management Fee

 
The Company shall pay General Partner for the services rendered under Sections 3
and 4 hereof, a monthly fee equal to a five (5%) percent of the "net monthly
collected revenues", from the Hospitals' cash collections, with said monthly fee
to be paid on the 15t1i day of each month following the month earned. For
purposes of this Section 4.2, "net monthly collected revenues" shall be defined
as gross revenue minus all patient allowances, discounts, fixed fee write downs
and bad debts, actually collected and deposited. Such fee shall not be payable
until the Hospital is actually in operation.
 

 
4.3
Proration

 
In the event this Agreement is executed on a day other than the first day of the
calendar month or the Hospital begins operations other than on the first day of
a calendar month, the monthly management fee payable hereunder shall be prorated
for such month.
 

 
4.4
Reimbursement of Expenses.

 
The Company shall reimburse the General Partner on a monthly basis for all
reasonable, direct, out-of-pocket expenses incurred in connection with the
services provided pursuant to this Agreement. The General Partner shall prepare
an itemization of such expenses on a monthly basis to be submitted to the
Company by the fifteenth (1511i) day of the subsequent month. The Company shall
reimburse the General Partner for such properly documented expenses within ten
(10) days after receipt of such itemization.
 

 
4.5
Staff

 
The General Partner, within the parameters of any guidelines established by the
Company, shall hire, train, promote, discharge, set the salary and benefit
levels, and supervise the work of the staff and all other employees of the
Hospital, all in the name of and on behalf of the Company. All of such employees
shall be employees of the Company and shall be on the Company's payroll, and the
General Partner shall not be liable to such employees for their wages,
compensation or fringe benefits, as these employees are direct employees of the
Company, and as employees of the Company, the Company is to be responsible for
all Company employee salaries, benefits, insurance, payroll taxes, etc.
 
 
6

--------------------------------------------------------------------------------

 
 

 
4.6
Compliance with Laws and Representation

 
The General Partner shall strive to ensure compliance in all material respect
with applicable statutes, ordinances, laws, rules, regulations, orders, and
determinations affecting or issued in connection with the operation of the
Hospital and make arrangements for any compliance required thereby. Any fees or
expenses owed to third parties as a result of such compliance activities shall
be paid by the Company. In addition, the General Partner shall, solely in
connection with the management of the Hospital, employ attorneys and other
professional consultants to the extent reasonably necessary in the General
Partner's judgment to protect the interest of the Company, the partners, and the
employees of the Company in matters relating to and including, without
limitation, EEOC unemployment compensation claims, collection of past due
accounts, determination of property taxes and procurement of insurance. The
reasonable expense of said legal and other professional service shall be paid
for by the Company. Furthermore, unless otherwise directed by the Company, the
General Partner, at the Company's expense shall protest or litigate to final
decision in any appropriate court or forum any violations, order, rule or
regulation adversely affecting the Hospital.
 

 
4.7
Marketing

 
Commencing with the execution of this Agreement and continuing through the
Management Period, the General Partner shall supervise the design of and
implement a marketing program including preparation of marketing materials such
as brochures, media advertising materials, direct mail and press releases. The
Company will be consulted during the development of this program. The marketing
efforts of the General Partner shall include active solicitation of appropriate
third party managed care contracts, such as PPO's and HMO's.
 

 
4.8
Accounting

 
The General Partner shall coordinate all accounting functions through a licensed
CPA. The CPA will be engaged to review the financial records on a quarterly
basis. The CPA's reports shall be provided to the Physician Investors when
completed.
 

 
4.9
Insurance

 
The General Partner shall acquire and maintain for the Company, at the Company's
expense and in the Company's name, insurance of such kinds, including general,
liability, property and other necessary insurance coverage, as the Company will
require and are usually maintained by entities with businesses similar to the
Hospital in such amounts as reasonably deemed sufficient by the Company;
provided, however, that all physicians on the Hospital's medical staff shall be
required by the Hospital's Medical Staff Bylaws to obtain and maintain at all
times their own malpractice insurance. The Company and the General Partner agree
that such insurance shall be maintained with companies and through brokers
offering the necessary coverage at the lowest cost.
 
 
7

--------------------------------------------------------------------------------

 
 

 
4.10
Bank Accounts and Flow of Funding

 
This Agreement contemplates that the flow of funds received and disbursed in
connection with the operation of the Hospital shall be conducted through and
controlled by a system of accounts established by agreement of the Company and
the General Partner. The Company shall, if necessary, establish such bank or
other deposit accounts as the Company and the General Partner shall mutually
agree are necessary for the efficient operation of the Hospital and control of
the flow of funds received and disbursed in connection with such operation, in
the Company's name at a bank or other financial institution mutually agreed upon
by the Company and the General Partner. Any disbursement over $(20,000) shall
require two (2) signatures, one signature from an authorized Company designee
and one from the General Partner.
 

 
4.11
Vendor's Contracts

 
The General Partner shall enter into contracts covering the ordinary day-to-day
business of the Hospital, as reasonably necessary, and maintain existing
contracts assuring that these contracts are in the name of, and at the expense
of the Company. These contracts shall include but not be limited to all
electricity, gas, water, telephone, cleaning services, air-conditioning
maintenance, and other necessary utilities or services, and the purchase of
materials and supplies in the name of, for the account of, the Company which are
appropriate for the operation of the Hospital.
 

 
4.12
Repairs and Maintenance

 
The General Partner shall arrange for the making or installing at the Company's
expense and in the name of the Company, at competitive costs, such alterations,
repairs, decorations and/or replacements of any non-leased equipment, deemed
reasonable and necessary by the General Partner and the Company.
 
 
4.13
Billing and Collecting.

 
General Partner shall be responsible, on behalf of the Company and as its agent,
for billing and collecting payments for all Hospital related services, services
rendered by the Hospital to its patients (including collections from Medicare,
Medicaid, insurance companies, HMOs, PPOs, and other third-party payors), with
all such billing and collecting to be done in the name of the Hospital. General
Partner shall maintain complete and accurate records of all fees, charges and
billings of all services contemplated hereby. A schedule of fees for all of the
Hospital's charges shall be proposed by the General Partner with the approval of
the Company. The General Partner shall comply with all applicable laws and
regulations; and all applicable rules and regulations of insurance companies and
other third party payors in discharging its duties to bill and collect payments
hereunder.


 
8

--------------------------------------------------------------------------------

 
 
 
4.14
Information Systems.

 
The General Partner shall supervise and manage the use of all software and/or
hardware for the management information system utilized in the operations of the
Hospital, provide modifications, enhancements and upgrades and provide new
hardware and/or software to the extent reasonably necessary or appropriate and
as approved by the Company.
 
 
4.15
License of the Hospital's and the Company's Name and Logo.

 
The Company hereby grants to the General Partner the nonexclusive right,
license, and privilege to use the Hospital's and Company's name and logo alone
or with the corporate name of the General Partner during the Term and subject to
the terms and conditions of this Agreement. The General Partner may include its
name and the name of the Company and/or the Hospital on any letterhead,
professional announcements, private placements, public offerings, and the like
relating to the Hospital.
 
 
4.16
No Practice of Medicine by Manager.

 
The General Partner shall have and exercise absolutely no control or supervision
over the provision of medical services or the practice of medicine for patients
at the Hospital.
 
5. OWNERSHIP AND INSPECTION OF RECORDS
 
5.1          Patient Records. At all times during and after the Term of this
Agreement, all patient medical records shall be and remain the sole property of
the Company. To the extent permitted by law, the General Partner shall be
permitted to retain copies of such records, at its expense upon termination of
this Agreement. The parties acknowledge that the Hospital is a "covered entity"
as that term is defined by the Privacy and Security regulations promulgated
pursuant to the Health Insurance Portability and Accountability Act of 1996
("HIPAA"). As such, the General Partner agrees to comply with the terms of the
Business Associate Addendum attached hereto as Addendum A and incorporated
herein by reference.
 
5.2          Manager Business Records. At all times during and after the Term of
this Agreement, all business records and information, including all books of
account and general administrative records and all information generated under
or contained in the management information system relating to the business
activities of the General Partner shall be and remain the sole property of the
General Partner.
 
5.3          Inspections. The Company shall, during and after the term of this
Agreement, make available to the General Partner for inspection by its
authorized representatives, during regular business hours, at the principal
place of business of the Company any Hospital records determined by the General
Partner to be necessary to perform its services and carry out its
responsibilities hereunder or necessary for the defense of any legal or
administrative claim or action relating to said records.


 
9

--------------------------------------------------------------------------------

 
 
 
6.
MISCELLANEOUS

 
 
6.1
Notices

 
All notices, requests, demands or other communications pursuant to this
Agreement or contemplated hereby shall be in writing and shall be deemed to be
have been given when personally delivered or if mailed, by registered or
certified US Mail, postage prepaid, return receipt requested three (3) days
after such mailing to the parties at the addresses set forth below. Any party
may change the address to which such notices are giving by giving notice in the
manner provided herein.
 
Notice to the Company shall be addressed as follows:
  
Dr. _________________________
____________________________
Houston, Texas _______________
 
Notice to the General Partner shall be addressed as follows:
 
Tony Rotondo
411 First Street
Bellaire, TX 77401
 
 
6.2
Entire Agreement

 
This agreement represents the entire agreement between the parties hereto and
all prior understandings and agreements are hereby merged into this Agreement.
This Agreement may not be modified except by an instrument in witting signed by
the parties hereto.
 
 
6.3
Binding Effect

 
This Agreement shall inure to the benefit of and is binding upon the parties
hereto and their respected heirs, representatives, successors and permitted
assigns.


 
10

--------------------------------------------------------------------------------

 


 
6.4
Severability

 
If any of the provisions of this Agreement shall be constructed to be illegal or
invalid, such construction shall not affect the legality or validity of any of
the other provisions hereof and the illegal or invalid provisions hereof shall
be deemed stricken and deleted herefrom to the same extent as if never herein
but all other provisions hereof shall remain in full force and effect to the
maximum extent permitted by law.
 
 
6.5
Captions

 
The captions of various provisions of this Agreement are inserted for conveniece
only, and are in no way to be construed as part of this Agreement or as
limitation of the scope of the particular provisions to which they refer.
 
 
6.6
Assignability

 
This Agreement may not be assigned by either party hereto without the prior
written consent of the other party.
 
 
6.7
Attorney's Fees

 
The prevailing party in any action arising under this Agreement may recover
reasonable attorney's fees and costs from the non-prevailing party.
 
 
6.8
Compliance with Laws

 
The intent of the parties is to conduct their relationship in full compliance
with all applicable laws including, but not limited to, the Anti-Kickback
Statute, the Stark Laws and any applicable fraud and abuse provisions. Not
withstanding any unanticipated effect of any of the provisions herein, neither
party will intentionally conduct itself under the terms of this Agreement in a
manner which violates any applicable laws.
 
 
6.9
Access to Books and Records of Subcontractor.

 
Upon the written request of the Secretary of Health and Human Services or the
Comptroller General or any of their duly authorized representatives, the General
Partner will make available those contracts, books, documents, and records
necessary to verify the nature and extent of the costs of providing services
under this Agreement. Such inspection shall be available up to four (4) years
after the rendering of such services. If the General Partner carries out any of
the duties of this Agreement through a subcontract with a value of $10,000 or
more over a 12-month period with a related individual or organization, the
General Partner agrees to include this requirement in any such subcontract. This
section is included pursuant to and is governed by the requirements of Public
Law 96-499, See. 952 (Sec. 1861(v)(1)(i) of the Social Security Act) and the
regulations promulgated thereunder. No attorney-client, accountant-client or
other legal privilege will be deemed to have been waived by the General Partner
or the Company by virtue of this Agreement.
 
(Remainder of Page Intentionally Left Blank — Signature Page Follows)


 
11

--------------------------------------------------------------------------------

 


In WITNESS WHEREOF, the parties have caused this instrument to be executed on
the day and year first written above.



 
First Surgical Partners, L.L.C.
     
By:
   
Name: Tony Rotondo
 
Title: General Partner
     
First Street Hospital, L.P.
     
By:
   
Name:
         
By:
   
Name:
         
By:
   
Name:
         
By:
   
Name:
 

 
 
12

--------------------------------------------------------------------------------

 
 
HIPAA BUSINESS ASSOCIATE AGREEMENT
 
This HIPAA Business Associate Agreement ("Agreement") is made as of
____le5             , 2006 ("Effective Date"), by and among First Surgical
Hospital, LP. ("Hospital") and First Surgical Partners, L.L.C. ("Manager").
 
1.             Statement of Purpose. Either contemporaneous with the execution
of this Agreement or previous hereto, Manager has been engaged to provide
certain services for or on behalf of Hospital, as set forth in that certain
Management Agreement between Hospital and Manager dated of even date herewith, a
copy of which is attached hereto (the "Services"). Because Manager may access,
retain, be exposed to, or become aware of confidential health information of
patients of Hospital in the performance of the Services, the parties agree to
protect the confidentiality of such information in accordance with federal and
state laws and regulations including, but not limited to, information protected
by the Health Insurance Portability and Accountability Act of 1996 ("HIPAA") and
the regulations promulgated thereto (the "HIPAA Regulations"), including the
standards, requirements and specifications promulgated by the Secretary at 45
C.F.R..Section 164 subparts A and E (the "Privacy Rule") and 45 C.F.R. Section
164 subpart C (the "Security Rule").
 
2.             Definitions, The following capitalized terms used herein shall
have the meanings given below:
 
(a)       "Electronic Protected Health Information" shall have the same meaning
as the term "Electronic Protected Health Information" in 45 C.F.R. § 160.103,
limited to the information created or received by Manager from or on behalf of
Hospital.
 
(b)       "Individual" shall have the same meaning as the term "individual" in
45 C.F.R. § 164.501 and shall include a person who qualifies as a personal
representative in accordance with 45 C.F.R. § 164.502 (g).
 
(c)       "Law" shall mean all applicable Federal and State Statutes and all
relevant regulations thereunder.
 
(d)       "Protected Health Information" shall have the same meaning as the term
"Protected Health Information" in 45 C.F.R. § 164.501, limited to the
information created or received by Manager from or on behalf of Hospital.
 
(e)       "Secretary" shall mean the Secretary of the Department of Health and
Human Services, or his designee.
 
Any other capitalized terms used but not otherwise defined in this Agreement
shall have the same meaning as set forth in the HIPAA Privacy Rule.
 
General Confidentiality. Manager recognizes the sensitive and confidential
nature of the Protected Health Information it receives from Hospital and agrees:
 
(a)       That such Protected Health Information will be used solely as required
or permitted under this Agreement and Law. Manager may generally use and
disclose Protected Health Information in the performance of its services in
compliance with the Privacy Rule and this Agreement, including, but not limited
to, the Services.
 
(b)       That Manager shall use reasonable safeguards designed to insure that
the transmission, handling, storage, and use of such Protected Health
Information by Manager will preserve the confidentiality of the Protected Health
Information, in accordance with Law including, without limitation, the Privacy
Rule.
 
4.
Compliance with the Privacy Rule.

 
(a)       The parties shall only use and disclose Protected Health Information
in accordance with the Privacy Rule and Law,
 
(b)       Manager agrees to document and make available to Hospital the
information required for Hospital to provide an accounting of disclosures as set
forth in the Privacy Rule for disclosures for which an accounting is required.
Such records and accounting shall be provided to Hospital only upon receipt of a
written request from Hospital. The parties agree to work together in good faith
to resolve any disagreement over the requirements of 45 C.F.R. § 164.528
 
BUSINESS ASSOCIATE AGREEMENT
 
 
13

--------------------------------------------------------------------------------

 
 
(c)       Manager agrees to promptly report to Hospital any use or disclosure of
information it knows or should know is other than as permitted in this
Agreement.
 
(d)       Manager agrees that to the extent that it contracts with any agents,
including a subcontractor, who will have access to any Protected Health
Information, it will use reasonable efforts to strive to ensure that the agents,
including a subcontractor, agree to the restrictions and conditions herein on
the use or disclosure of Protected Health Information and shall not, in any
manner that violates the Privacy Rule or any other applicable Law, use or
disclose Protected Health Information except as permitted or required by this
Agreement and under Laws including, but not limited to, the Privacy Rule.
 
(e)       Manager agrees to limit the use and disclosure of Protected Health
Information to the appropriate minimum necessary representations as set forth in
and in accordance with the Privacy Rule codified at 45 C.F.R. Section
164.514(d).
 
(f)        To the extent Manager has Protected Health Information in a
Designated Record Set, Manager agrees to make Protected Health Information
regarding a specific individual available to that individual as set forth in the
Privacy Rule codified at 45 C,F.R, Section 164.524. Upon receipt of a request
from an individual for such access, Manager shall forward such request to
Hospital with a copy of any Protected Health Information in the possession of
Manager for which access was requested by the individual. Further, upon receipt
of a request from Hospital, Manager agrees to provide access to Protected Health
Information in a Designated Record Set, to Hospital or, as directed by Hospital,
to an Individual in order to meet the requirements under 45 C.P.R. 164.524. The
provision of the access to the individual's Protected Health Information and any
denials of access to the Protected Health Information shall be the
responsibility of Hospital.
 
(g)       Manager agrees to incorporate any amendments to any Protected Health
Information contained in a Designated Record Set and maintained by Manager (for
so long as the Protected Health Information is maintained in the Designated
Record Set) provided by an individual to the extent and in the manner required
by the Privacy Rule codified at Section 164.526. Manager shall provide Hospital
with written notice of an individual's request for an amendment. All decisions
regarding the amendment of Protected Health Information shall be the
responsibility of Hospital.
 
(h)       Manager agrees to make its internal practices, books and records
relating to the use and disclosure of Protected Health Information, including
policies and procedures relating to Protected Health Information, received from,
or created or received by contracts on behalf of Hospital available to the
Secretary for the sole purpose of compliance determinations as set forth in the
Privacy Rule.
 
(i)        Manager and Hospital agree that the confidentiality provisions of
this Agreement, specifically Sections 3 and 4, shall survive termination of this
Agreement.
 
(j)        Manager may provide data aggregation services relating to the health
care operations of Hospital.
 
(k)       Manager is not prohibited by this Agreement from utilizing Protected
Health Information for its proper management and administration or to carry out
its legal responsibilities, if any. Further, Manager is not prohibited from
disclosing Protected Health Information if the disclosure is required by Law or
Manager obtains reasonable assurances from the person to whom the information is
disclosed that it will be held confidentially and used or further disclosed only
as required by Law or for the purpose for which is was disclosed to the person.
Manager will further require that the person to whom information is disclosed
inform the Manager of any breach of confidentiality or violation of the Privacy
Rule with respect to that information.
 
Manager is not prohibited from using Protected Health Information to report
violations of law to appropriate Federal and State authorities consistent with
the Privacy Rule.
 
BUSINESS ASSOCIATE AGREEMENT
 
 
2

--------------------------------------------------------------------------------

 


(m) Manager agrees to mitigate, to the extent reasonably practicable, any
harmful effect that is known to Manager of a use or disclosure of Protected
Health Information by Manager in violation of the requirements of this
Agreement.
 
5.
Electronic Protected Health Information.

 
(a)           With respect to Electronic Protected Health Information, without
limiting the other provisions of this Agreement, Manager will (i) implement
administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
Electronic Protected Health Information that it creates, receives, maintains, or
transmits on behalf of Hospital, as required by the Security Rule; (ii) ensure
that any agent, including a subcontractor, to whom it provides Electronic
Protected Health Information agrees to implement reasonable and appropriate
safeguards to protect it; and (iii) report to Hospital any Security Incident of
which it becomes aware within five (5) days of becoming aware of such Security
Incident.
 
The provisions of this Section 5 shall become effective on the later of the
Effective Date or the date on which Hospital is required to comply with the
Security Rule.
 
6.
Responsibilities of Hospital.

 
With regard to the use and/or disclosure of Protected Health Information by
Manager, Hospital hereby agrees:
 
(a)       to use and disclose Protected Health Information only in accordance
with the Privacy Rule and any other applicable requirement of Law. Hospital
shall not disclose Protected Health Information to Manager in any manner which
violates the Privacy Rule.
 
(b)       to immediately provide to Manager a copy of the form of notice of
privacy practices (the "Notice") that Hospital provides to individuals pursuant
to 45 C.F.R. § 164.520 currently in use and to inform Manager of any proposed
changes in the Notice (10) days prior to the implementation of any such change.
 
(c)        to inform Manager in advance of any restrictions on the use or
disclosure of protected health information to which Hospital has agreed,
pursuant to 45 C.F.R § 164.522 and to allow Manager a reasonable period of time
to comply with such restriction.
 
(d)       to notify Manager within three (3) days following receipt of a request
for an accounting, amendment or access to Protected Health Information in
Manager's possession, if any.
 
(e)       to institute and use appropriate and prudent safeguards to prevent and
deter the unauthorized use or disclosure of any Protected Health Information.
 
(f)        to mitigate, to the extent practicable, any harmful effect that is
known to Hospital of a use or disclosure of Protected Health Information by
Hospital in violation of the requirements of this Agreement.
 
7,
Term and Termination,

 
(a)       Term. The term of this Agreement shall begin on the Effective Date and
continue until services provided by Manager to Hospital are terminated.
 
(b)       Termination and Amendment by Operation of Law. This Agreement shall
terminate immediately in the event that a HIPAA Business Associate Agreement is
no longer applicable or required under then current Law. If on the advice of
Hospital's or Manager's counsel, Hospital or Manager reasonably determines that
the terms of this Agreement likely would be interpreted to violate or not comply
with any applicable Laws, the parties shall negotiate in good faith to amend the
agreement to comply with such Laws. If the parties cannot reasonably agree on
such amendment, then this Agreement and the underlying engagement agreement, if
one, shall terminate.
 
BUSINESS ASSOCIATE AGREEMENT
 
 
3

--------------------------------------------------------------------------------

 


(c)       Termination for Cause. Either party may terminate this Agreement if it
reasonably determines that the other party has violated a material term of this
Agreement, the Privacy Rule, the Security Rule once it becomes applicable under
this Agreement, or any other applicable Law upon twenty (20) days written notice
of the default provided, however, the Agreement shall not terminate if the
breaching party cures the default within this twenty (20) day period. In the
event that termination of this Agreement is not feasible in the non-breaching
party's sole discretion, the parties hereby acknowledges that the non-breaching
party shall have the right to report the breach to the Secretary,
notwithstanding any other provision of this Agreement to the contrary.
 
(d)       Effect of Termination. Upon termination or expiration of this
Agreement, Manager shall within thirty (30) days destroy all Protected Health
Information received from, or created or received by Manager on behalf of
Hospital that Manager maintains in any form and retain no copies of such
information to the extent that such action is feasible and not prohibited by
other applicable Law. This provision applies to all subManagers or agents of
Manager who may possess Protected Health Information on behalf of the Manager
and/or Hospital. If Manager has ascertained that the destruction of some or all
of such information is not feasible or permissible, Manager agrees to continue
to comply with all provisions of this Agreement with regard to such Protected
Health Information in perpetuity.
 
8.
Miscellaneous Terms.

 
(a)       Governing Law and Venue. This Agreement shall be construed and
governed solely according to the laws of the State of Texas, without giving
effect to its conflict of laws provisions and without regard to any choice of
law election made in any underlying engagement agreement. Any suit, action, or
proceeding against Manager with respect to this Agreement, or any judgment
entered by any court in respect thereof may only be brought in the Courts of the
State of Texas, County of Harris or in the United States courts located in the
Southern District of Texas.
 
(b)       Assignment. No assignment of this Agreement or the rights and
obligations hereunder shall be valid without the prior written consent of the
non-assigning party. Notwithstanding the foregoing, this Agreement may be
assigned to any corporation or other entity of any kind succeeding to the
business of Manager or Hospital in connection with the merger, consolidation, or
transfer of all or substantially all of the assets and business of Manager or
Hospital to such successor. This Agreement may also be assigned to any
subsidiary or parent corporation or other affiliate of Manager.
 
(c)       Notices. Any notice to a party hereto pursuant to this Agreement shall
be given in writing by personal delivery, overnight delivery, facsimile,
telecommunications, or United States certified or registered mail, return
receipt requested, to the addresses set forth at the end of this Agreement. The
parties shall hereafter notify each other in accordance herewith of any change
of address to which notice is required to be sent. Notice shall be effective
upon delivery.
 
(d)       Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of the parties, and their
respective heirs, personal representatives, and permitted assigns. This
Agreement shall also bind and inure to the benefit of any successor of Hospital
by merger or consolidation,
 
(e)        Data Ownership. Manager acknowledges and agrees that between Manager
and Hospital (and not with respect to any third party), Hospital is the owner of
the Protected Health Information.
 
(f)        No Third-Party Beneficiaries. This Agreement is not intended to
benefit any third person or entity, nor shall anyone not a party to this
Agreement be able to enforce or recover any right or remedy hereunder.
 
(g)       Non-Waiver. No waiver by either of the parties hereto of any failure
by the other party to keep or perform any provision, covenant or condition of
this Agreement shall be deemed to be a waiver of any preceding or succeeding
breach of the same, or any other provision, covenant or condition.
 
(h)       Additional Documents. Each party shall execute any document that may
be requested from time to time by the other party to implement or complete such
party's obligations pursuant to this Agreement.
 
BUSINESS ASSOCIATE AGREEMENT
 
 
4

--------------------------------------------------------------------------------

 


(i)        Entire Agreement. There are no representations, warranties,
covenants, promises, agreements, arrangements or understandings, oral or
written, express or implied among the parties hereto relating to the subject
matter set forth above which have not been fully expressed herein.
 
(j)        Amendments. This Agreement can be amended only in writing signed by
the parties.
 
(k)       Severability. The sections, paragraphs and individual provisions
contained in this Agreement shall be considered severable from the remainder of
this Agreement and if any section, paragraph or other provision is unenforceable
as written for any reason, that shall not adversely affect the remainder of this
Agreement. If any section, paragraph or other provision is determined to be
unenforceable, the parties shall use their best efforts to reach agreement on an
amendment to the Agreement to supersede such severed section, paragraph or
provision.
 
(I)        Interpretation. Any ambiguity in this Agreement will be resolved in
favor of a meaning that permits Hospital to comply with the l-IIPAA Regulations.
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.
 
MANAGER
 
HOSPITAL
     
First Surgical Partners, L.L.C.
 
First Street Hospital, L.P.
411 First Street
   
Bellaire, TX 77401
                 
By:
/s/Tony Rotondo
 
By:
               
Name:
Tony Rotondo
 
Name:
               
Title:
(CEO)
 
Title:
   

 
BUSINESS ASSOCIATE AGREEMENT
 
 
5

--------------------------------------------------------------------------------

 


 